Citation Nr: 1539343	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  11-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lupus disorder.

2.  Entitlement to service connection for a lesion disorder, to include as secondary to a lupus disorder.

3.  Entitlement to service connection for squamous cell carcinoma, to include as secondary to a lupus disorder.

4.  Entitlement to service connection for a disorder manifested by a low white blood count, to include as secondary to a lupus disorder.

5.  Entitlement to service connection for enthesitis of the ligaments of the joints of the hands, claimed as joint pain of the fingers, to include as secondary to an undiagnosed illness and a lupus disorder.

6.  Entitlement to service connection for bilateral metatarsalgia, claimed as joint pain of the toes, to include as secondary to an undiagnosed illness and a lupus disorder.

7.   Entitlement to service connection for right elbow lateral epicondylitis, claimed as joint pain of the right elbow, to include as secondary to an undiagnosed illness and a lupus disorder.

8.  Entitlement to service connection for migraine headaches, to include as secondary to an undiagnosed illness and a lupus disorder.

9.  Entitlement to service connection for a foot disorder other than bilateral metatarsalgia, claimed as joint pain of the toes, to include bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, and a repair of a nonunion fracture of the right foot, to include as secondary to an undiagnosed illness, a lupus disorder, bilateral metatarsalgia, and service-connected bilateral plantar fasciitis.

10.  Entitlement to service connection for a growth on the back, to include as secondary to a lupus disorder.

11.  Entitlement to service connection for degenerative arthritis of the left shoulder, to include as secondary to a lupus disorder.

12.  Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to a lupus disorder.

13.  Entitlement to service connection for degenerative arthritis of the left wrist, to include as secondary to a lupus disorder.

14.  Entitlement to service connection for degenerative arthritis of the right wrist, to include as secondary to a lupus disorder.  

15.  Entitlement to service connection for degenerative arthritis of the neck, to include as secondary to a lupus disorder.

16.  Entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to a lupus disorder.

17.  Entitlement to service connection for degenerative disk disease of the lumbar spine with enthesitis and sacroilitis, to include as secondary to a lupus disorder.

18.  Entitlement to service connection for glaucoma, to include as secondary to a lupus disorder.

19.  Entitlement to service connection for oral lesions and ulcers, to include as secondary to a lupus disorder.

20.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ethmoid sinusitis, to include as secondary to a lupus disorder.  

21.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a deviated septum, to include as secondary to a lupus disorder.  

22.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for edema of the right lower eyelid, to include as secondary to a lupus disorder.  

23.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a lupus disorder.  

24.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fatigue, to include as secondary to a lupus disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. W.


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from September 1990 to June 1991, to include active service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Veteran and Dr. W. testified at a videoconference hearing held in November 2014 before the undersigned Veterans Law Judge, and a transcript of that hearing has been associated with the electronic record.

The medical evidence regarding the feet reveals the following diagnoses: bilateral metatarsalgia, bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, and a repair of a nonunion fracture of the right foot.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider all foot disorders as part of the issue of entitlement to service connection for joint pain of the toes.  As discussed below, the Board will be granting entitlement to service connection for bilateral metatarsalgia.

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the Board's grant of entitlement to service connection for metatarsalgia and the fact that service connection is in effect for bilateral plantar fasciitis, the claim of entitlement to service connection for a foot disorder other than metatarsalgia, to include bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, and a repair of a nonunion fracture of the right foot, claimed as joint pain of the toes, should be considered as secondary to bilateral metatarsalgia and service-connected bilateral plantar fasciitis.  Moreover, in his August 2014 notice of disagreement to an August 2013 rating decision, the Veteran indicated that all disorders being appealed are secondary to the lupus disorder.  Similarly, he has claimed the other disorders being appealed as secondary to the lupus disorder.

Since the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War, his claims of entitlement to service connection for joint pain of the fingers, toes, and right elbow as well as migraine headaches should be considered pursuant to 38 C.F.R. § 3.317 (2014) as undiagnosed illnesses.

In light of the above, the issues are as stated on the first three pages of this decision.

In July 2015, the representative waived agency of original jurisdiction consideration of additional evidence of record.  38 C.F.R. § 20.1304(c) (2014).

All issues except entitlement to service connection for a lupus disorder, a lesion disorder, squamous cell carcinoma, a disorder manifested by a low white blood cell count, enthesitis of the ligaments of the joints of the hand, bilateral metatarsalgia, and right elbow lateral epicondylitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that the Veteran's lupus disorder is related to active service.

2.  The evidence is in equipoise as to whether the lesion disorder is a manifestation of the lupus disorder and was therefore caused by the lupus disorder.

3.  The weight of evidence shows that the squamous cell carcinoma was caused by the lupus disorder.

4.  The evidence is in equipoise as to whether the disorder manifested by a low white blood cell count was caused by the lupus disorder.

5.  The weight of evidence shows that enthesitis of the ligaments of the joints of the hands was caused by the lupus disorder.

6.  The weight of evidence shows that bilateral metatarsalgia was caused by the lupus disorder.

7.  The weight of evidence shows that right elbow lateral epicondylitis was caused by the lupus disorder.


CONCLUSIONS OF LAW

1.  A lupus disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  Resolving doubt in the Veteran's favor, a lesion disorder was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310 (2014).

3.  Squamous cell carcinoma was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

4.  Resolving doubt in the Veteran's favor, a disorder manifested by a low white blood cell count was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.310.

5.  Enthesitis of the ligaments of the joints of the hands, claimed as joint pain of the fingers, was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

6.  Bilateral metatarsalgia, claimed as joint pain of the toes, was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.

7.  Right elbow lateral epicondylitis, claimed as joint pain of the right elbow, was caused by a lupus disorder.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.
 
Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Certain chronic disabilities, such as systemic lupus erythematosus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection can also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2014).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Other than a March 1991 treatment record, the Veteran's service treatment records from his second period of active duty are unavailable.  VA has a heightened duty to assist the appellant in developing her claim since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Analysis

A lupus disorder

The medical evidence shows that the Veteran's lupus disorder has been diagnosed as discoid lupus erythematosus or chronic cutaneous lupus erythematosus and that the lupus disorder is currently diagnosed as systemic lupus erythematosus.

In a February 2013 statement, Dr. W. noted that the Veteran was exposed to silica and extreme sunlight and ultraviolet rays during his Persian Gulf War service.  The Board therefore will concede that the appellant had in-service injury.

In a January 2011 VA examination report, the VA examiner opined that the lichenoid lesions of the buccal mucosa of the lateral aspect of the tongue and of the checks, neck, and scalp with alopecia were at least as likely as not caused by military service.  The examiner indicated that the lesions were consistent with discoid lupus erythematosus.  Therefore, the examiner in essence opined that it is at least as likely as not that the lupus disorder was caused by military service.  The examiner's rationale was a review of the service treatment records, the letters written by the Veteran's dentist and dermatologist, physical examination, medical literature, and clinical experience.  Later in the examination report, the examiner noted that the rheumatologic manifestations of mucocutaneous lupus erythematosus were caused by military service.

In a February 2013 statement, Dr. W. opined that with reasonable medical certainty the Veteran has had chronic lupus erythematosus for approximately 21 years.  More specifically, Dr. W. opined that it is more likely than not that the lupus erythematosus is connected to his military service during the Persian Gulf War with sufficient reasonable medical certainty.  The doctor noted that the appellant was exposed to silica and extreme sunlight and ultraviolet rays during his service in the Persian Gulf War and that these exposures are recognized triggers for lupus erythematosus.  The doctor added that that the claimant began experiencing a facial rash and hair loss between 1991 and 1992, which is consistent with lupus erythematosus, and that he had oral lesions in June 1992, which are a recognized sign of lupus erythematosus and their histology was consistent with lupus erythematosus.  Dr. W. added that the biopsy done in 1992 was suggestive of lupus and was later confirmed to substantiate a diagnosis of that disorder.  The doctor also indicated that carcinomatous changes in discoid lupus can lead to the development of squamous cell carcinoma.  

In light of the above, the weight of evidence shows that the Veteran's lupus disorder is related to active service.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 1131, 5107.

A lesion disorder

The Veteran filed his claim in August 2007.  There is conflicting evidence on whether the lesion disorder is lichen planus, a manifestation of a lupus disorder, or both.  

A June 1992 statement from a dental school shows that the lesions were suggestive of lupus erythematosus.  A May 1996 private dental treatment record, however, reflects that it was suspected that the lesions are erosive lichen planus.  Similarly, private treatment records dated in 1998 show a diagnosis of lichen planus.  

In an August 2000 statement, Dr. F. reported that a biopsy of the right upper forehead done in July 2000 showed folliculocentric cytotoxic interface dermatitis consistent with lupus.  A June 2009 biopsy report shows that findings were consistent with discoid lupus erythematosus.  

In a July 2009 statement, Dr. F. noted that there was a history of lesions of the face, forehead, and ears, and that the clinical diagnosis based on that history was chronic cutaneous lupus erythematosus.  In a July 2009 statement, Dr. C. noted that it is impossible to determine whether the lichenoid lesions fall more closely into the lichen planus category, the lupus category, or a perhaps a mixture of both.  In a July 2009 private treatment record, Dr. V.B. diagnosed lichen planus.  In December 2009 and September 2010 statements, Drs. S. and R., respectively, indicated that the diagnoses included lichen planus.  The January 2011 VA examination report shows that the VA examiner concluded that the patches of alopecia on the scalp and the lesions on both cheeks and both sides of the neck were consistent with discoid lupus erythematosus.  In the February 2013 statement, Dr. W. noted that while lichen planus was diagnosed in 1998, lichen planus and lupus erythematosus can overlap and the two disorders can confused with one another.

In light of the conflicting medical opinions on the nature of the lesion disorder, the evidence is equipoise as to whether the lesion disorder is a manifestation of the lupus disorder and was caused by the lupus disorder.  As such, service connection for a lesion disorder by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

Due to the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for the lesion disorder is warranted on a direct basis, even though the RO considered that theory of entitlement.

Squamous cell carcinoma

The medical evidence shows that the Veteran has had squamous cell carcinoma of the right eyelid with a current residual scar found at the January 2011 VA examination.

In the August 2000 statement, Dr. F. indicated that the chronic cutaneous lupus could explain the occurrence of squamous cell carcinoma on his right lower eyelid because that type of cancer is otherwise a rarity in black patients.  Later in a July 2009 statement, Dr. F. reiterated that squamous cell carcinoma is an unusual finding in a person of African ancestry and that while sun exposure, smoking, and immunosuppression are known risk factors for that type of cancer, chronic cutaneous lupus erythematosus is another risk factor for the development of that type of cancer.

The January 2011 VA examiner noted that squamous cell carcinoma is an extremely rare cancer to develop in African Americans.  The examiner opined that it is at least as likely as not that this skin cancer was caused by mucocutaneous nonsystemic lupus erythematosus.

In the February 2013 statement, Dr. W. noted that carcinomatous changes in discoid lupus can lead to the development of squamous cell carcinoma.

The weight of evidence shows that the squamous cell carcinoma was caused by the lupus disorder.  Accordingly, service connection for squamous cell carcinoma by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for squamous cell carcinoma is warranted on a direct basis, even though the RO considered that theory of entitlement.

A disorder manifested by a low white blood cell count

The medical evidence reveals a disorder manifested by a low white blood cell count that is variously diagnosed as leukopenia, neutropenia not otherwise specified, leukocytopenia not otherwise specified.

A February 1999 private treatment record reflects that that Dr. M. made an assessment of leukopenia of an uncertain etiology.  Later in October 1999, Dr. M. diagnosed constitutional neutropenia.

In a July 2009 private treatment record, Dr. V.B. diagnosed benign ethnic neutropenia.  Later in a January 2012 private treatment record, Dr. V.B. stated that the leukopenia was likely due to underlying non-hematological disorder and that lupus-related leukopenia is common.

In the January 2011 VA examination report, the examiner stated that the Veteran does not have neutropenia as a result of military serve but that it is likely that the neutropenia is a non-pathologic disorder frequent in African Americans.

In the February 2013 statement, Dr. W. noted that manifestations of lupus include leukopenia/neutropenia.

Private treatment records from Dr. P. dated in 2014 show that he reported that the low white blood cell count is a symptom of the systemic lupus erythematosus.

The Board notes that Dr. P. is a rheumatologist whereas Dr. M. and Dr. V.B. are experts in oncology and hematology, which gives these three opinions significant probative value.  Black v. Brown, 10 Vet. App. 279, 284 (1997) (an opinion may be reduced in probative value even where the statement comes from someone with medical training, if the medical issue requires special medical knowledge).  There are three opinions - two of which are from two experts in rheumatology and oncology and hematology  - in favor of the claim and two opinions - one of which is from an expert in oncology and hematology - against the claim.  The evidence is equipoise as to whether the disorder manifested by a low white blood cell count was caused by the lupus disorder.  Therefore, service connection for a disorder manifested by a low white blood cell count by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for a disorder manifested by a low white blood cell count is warranted on a direct basis, even though the RO considered that theory of entitlement.

Enthesitis of the ligaments of the joints of the hands, claimed as joint pain of the fingers

The January 2011 VA examiner diagnosed enthesitis of the ligaments of the first through fifth metacarpophalangeal joints of both hands and the second through fifth proximal interphalangeal joints of both hands and opined that the enthesitis is at least as likely as not caused by rheumatologic manifestations of mucocutanous lupus erythematosus.  

The weight of evidence shows that the enthesitis of the ligaments of the joints of the hands was caused by the lupus disorder.  Thus, service connection for squamous cell carcinoma by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

Due to the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for enthesitis of the ligaments of the joints of the hands is warranted on a direct basis, to include as an undiagnosed illness, even though the Veteran raised that theory of entitlement.

Bilateral metatarsalgia, claimed as joint pain of the toes

The January 2011 VA examiner diagnosed bilateral metatarsalgia and opined that the metatarsalgia was caused by enthesitis caused by mucocutanous lupus erythematosus.  

The weight of evidence shows that the bilateral metatarsalgia was caused by the lupus disorder.  Hence, service connection for squamous cell carcinoma by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

In light of the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for bilateral metatarsalgia is warranted on a direct basis, to include as an undiagnosed illness, even though the Veteran raised that theory of entitlement.

Right elbow lateral epicondylitis, claimed as joint pain of the right elbow

The January 2011 VA examiner diagnosed right elbow lateral epicondylitis (tennis elbow) and opined that the tennis elbow was caused by enthesitis caused by mucocutanous lupus erythematosus.  

The weight of evidence shows that the right elbow lateral epicondylitis was caused by the lupus disorder.  Therefore, service connection for squamous cell carcinoma by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107. 

Due to the fact that this grant of service connection is a full grant of benefits, the Board does not have to address whether service connection for right elbow lateral epicondylitis is warranted on a direct basis, to include as an undiagnosed illness, even though the Veteran raised that theory of entitlement.


ORDER

Entitlement to service connection for a lupus disorder is granted.

Entitlement to service connection for a lesion disorder as secondary to the now-service-connected lupus disorder by way of causation is granted.

Entitlement to service connection for squamous cell carcinoma as secondary to the now-service-connected lupus disorder by way of causation is granted.

Entitlement to service connection for a disorder manifested by a low white blood cell count as secondary to the now-service-connected lupus disorder by way of causation is granted.

Entitlement to service connection for enthesitis of the ligaments of the joints of the hands, claimed as joint pain of the fingers as secondary to the now-service-connected lupus disorder by way of causation is granted.

Entitlement to service connection for bilateral metatarsalgia, claimed as joint pain of the toes, as secondary to the now-service-connected lupus disorder by way of causation is granted.

Entitlement to service connection for right elbow lateral epicondylitis, claimed as joint pain of the right elbow as secondary to the now-service-connected lupus disorder by way of causation is granted.


REMAND

In the August 2013 rating decision, the RO denied the following claims: (1) entitlement to service connection for degenerative arthritis of the left shoulder, to include as secondary to a lupus disorder; (2) entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to a lupus disorder; (3) entitlement to service connection for degenerative arthritis of the left wrist, to include as secondary to a lupus disorder; (4) entitlement to service connection for degenerative arthritis of the right wrist, to include as secondary to a lupus disorder; (5) entitlement to service connection for degenerative arthritis of the neck, to include as secondary to a lupus disorder; (6) entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to a lupus disorder; (7) entitlement to service connection for degenerative disk disease of the lumbar spine with enthesitis and sacroilitis, to include as secondary to a lupus disorder; (8) entitlement to service connection for glaucoma, to include as secondary to a lupus disorder; (9) entitlement to service connection for oral lesions and ulcers, to include as secondary to a lupus disorder; (10) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ethmoid sinusitis, to include as secondary to a lupus disorder; (11) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a deviated septum, to include as secondary to a lupus disorder; (12) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for edema of the right lower eyelid, to include as secondary to a lupus disorder; (13) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a lupus disorder; and (14) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fatigue, to include as secondary to a lupus disorder.  

In August 2014, the Veteran filed a timely notice of disagreement with those denials and requested a de novo review by a Decision Review Officer.  No statement of the case (SOC), however, has been issued addressing these fourteen claims.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The January 2011 VA examiner diagnosed migraine headaches and opined that the migraine headaches were caused by ethmoid sinusitis that was caused by a nasal septum deviation and mucocutaneous manifestations of lupus erythematosus.  Headaches can be a manifestation of sinusitis, and as noted above, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ethmoid sinusitis is pending and awaiting the AOJ to issue a statement of the case.  Also, service connection is in effect for fibromyalgia and a headache is a symptom of fibromyalgia.  38 C.F.R. § 4.71a, Diagnostic Code 5025 (2014).  Evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2014).  Another examination is necessary to clarify whether there is a headache disorder that is separate from any headaches that are merely symptoms of sinusitis or fibromyalgia.

A new VA examination is necessary to address whether the currently non-service-connected foot disorders are secondary to the service-connected lupus disorder, bilateral metatarsalgia, and bilateral plantar fasciitis.

Private treatment records dated in August 2007 reflect that the Veteran had a dark lesion on the mid-upper back and that a biopsy of that lesion showed a diagnosis of pigmented seborrheic keratosis.  The January 2011 VA examination report shows residual scarring on the back.  A VA examination is necessary to determine whether the Veteran's seborrheic keratosis and residual scarring are related to active service or secondary to the now-service-connected lupus disorder.

The Veteran has been treated by the North Florida/South Georgia Veterans Health System.  The AOJ has obtained all records up to December 2011 and from November 2014 to April 2015.  The AOJ should obtain all records from December 2011 to November 2014 and from May 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his headaches and any lesions and residual scarring on the back and obtain any identified records.  Regardless of the appellant's response, obtain all records from the North Florida/South Georgia Veterans Health System from December 2011 to November 2014 and from May 2015 to the present. 

2.  Thereafter, schedule the Veteran for an examination to determine the nature and severity of any current headache disorder and whether the headaches are attributable to sinusitis or fibromyalgia.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any current headache disorder and whether the headaches are attributable to sinusitis or fibromyalgia.

The examiner should offer an opinion as to the etiology of headaches, to include commenting on whether it is attributable to a known clinical diagnosis, to include sinusitis and fibromyalgia.  If the examiner cannot identify a disease or disability that causes the headaches, the examiner should so state.  If headaches is attributed to a known clinical diagnosis other than sinusitis or fibromyalgia, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset during his period of active service, or is related to any event or injury in service, to include service in the Persian Gulf War and in-service silica exposure during the Persian Gulf War.

If headaches is attributed to a known clinical diagnosis other than sinusitis or fibromyalgia, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the headache disorder was caused or aggravated by the service-connected lupus disorder.

A complete rationale for any opinion offered must be provided.

3.  Schedule the Veteran for an examination to determine the nature and severity of the foot disorder.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any foot disorder.

For bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, a repair of a nonunion fracture of the right foot, and any other current foot disorder, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include service in the Persian Gulf War and in-service foot symptomatology.

For bilateral pes planus, bilateral hallux valgus, a left foot bunion, residuals of a right foot bunionectomy, a repair of a nonunion fracture of the right foot, and any other current foot disorder, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected bilateral metatarsalgia, bilateral plantar fasciitis, or lupus disorder.

A complete rationale for any opinion offered must be provided.

4.  Schedule the Veteran for an examination to determine the nature and severity of the residual scarring on the back from the seborrheic keratosis and any other current skin disorder of the back.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of the residual scarring on the back from the seborrheic keratosis and any other current skin disorder of the back.

For the residual scarring on the back from the seborrheic keratosis and any other current skin disorder of the back, the examiner should specifically opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during his period of active service, or is related to any event or injury in service, to include service in the Persian Gulf War.

For the residual scarring on the back from the seborrheic keratosis and any other current skin disorder of the back, the examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that such a disability was caused or aggravated by the service-connected lupus disorder.

A complete rationale for any opinion offered must be provided.

5.  Issue a SOC with a de novo review by a Decision Review Officer to the Veteran addressing the following issues: (1) entitlement to service connection for degenerative arthritis of the left shoulder, to include as secondary to a lupus disorder; (2) entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to a lupus disorder; (3) entitlement to service connection for degenerative arthritis of the left wrist, to include as secondary to a lupus disorder; (4) entitlement to service connection for degenerative arthritis of the right wrist, to include as secondary to a lupus disorder; (5) entitlement to service connection for degenerative arthritis of the neck, to include as secondary to a lupus disorder; (6) entitlement to service connection for degenerative arthritis of the right knee, to include as secondary to a lupus disorder; (7) entitlement to service connection for degenerative disk disease of the lumbar spine with enthesitis and sacroilitis, to include as secondary to a lupus disorder; (8) entitlement to service connection for glaucoma, to include as secondary to a lupus disorder; (9) entitlement to service connection for oral lesions and ulcers, to include as secondary to a lupus disorder; (10) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for ethmoid sinusitis, to include as secondary to a lupus disorder; (11) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a deviated septum, to include as secondary to a lupus disorder; (12) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for edema of the right lower eyelid, to include as secondary to a lupus disorder; (13) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a lupus disorder; and (14) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for fatigue, to include as secondary to a lupus disorder.

6.  Thereafter, the RO must readjudicate the issues on appeal, with consideration of all evidence of record and secondary service connection as applicable.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


